 1   Scott G. McConaughey and Carina M. McConaughey, Trustees
     c/o Capital Finance
 2   589 Tahoe Keys Blvd. #E-7
     South Lake Tahoe, CA 96150
 3
     Telephone: (530) 544-2611
 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11   UNITED STATES OF AMERICA,                    2:18-CV-00763-KJM-CKD

12                Plaintiff,                      STIPULATION AND ORDER TO
                                                  WITHDRAW VERIFIED CLAIM OF
13         v.                                     LIENHOLDERS, SCOTT G.
14                                                MCCONAUGHEY AND CARINA M.
     REAL PROPERTY LOCATED AT 10170               MCCONAUGHEY, TRUSTEES
15   PATTI WAY, ELK GROVE, CALIFORNIA,
     SACRAMENTO COUNTY, APN: 132-0910-
16   069-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
17
     THERETO, ET AL.,
18
                  Defendants.
19

20

21         IT IS HEREBY STIPULATED by and between claimants, Scott G.
22   McConaughey and Carina M. McConaughey, Trustees of the Scott G.
23   McConaughey and Carina M. McConaughey Revocable Trust dated April 24,
24   2001, and Plaintiff, the United States of America (“Plaintiff”), by and through
25   its undersigned counsel, Kevin C. Khasigian, Assistant U.S. Attorney, as
26
     follows:
27

28

                                              1
                                                          Stipulation and Order To Withdraw Claim
 1         1.    Claimants asserted a lienholder interest in the defendant property
 2   located at 8620 Port Haywood Way, Sacramento, CA, APN: 117-0970-086-
 3   0000 (“Defendant Port Haywood”).
 4         2.    The loan has since been satisfied and Claimants no longer have an
 5   interest in the Defendant Port Haywood property.
 6         3.    Accordingly, Claimants hereby withdraw their Claim filed May 25,
 7
     2018 (Document 10) in the above-captioned case with respect to the Defendant
 8
     Port Haywood property.
 9
           4.    To the extent required under the Federal Rules of Civil Procedure,
10
     Rule 41(a), Plaintiff agrees to dismiss with prejudice Claimants in the above-
11
     captioned case pursuant to the Federal Rules of Civil Procedure, Rule 41(a).
12
     Defendant Port Haywood is the in rem defendant.
13
           5.    Each party hereto is to bear its own costs.
14
           6.    Claimants are hereby removed from the Service List for the above-
15
     captioned case.
16

17
     Date: August 27, 2019           By:   /s/ Scott G. McConaughey
18                                         SCOTT G. MCCONAUGHEY
                                           TRUSTEE
19

20

21   Date: August 27, 2019           By:   /s/ Carina M. McConaughey
22                                         CARINA M. MCCONAUGHEY
                                           TRUSTEE
23

24

25   Date: September 3, 2019               McGREGOR W. SCOTT
26                                         United States Attorney
27                                         /s/ Kevin C. Khasigian
28                                         KEVIN C. KHASIGIAN
                                           Assistant U.S. Attorney
                                             2
                                                        Stipulation and Order To Withdraw Claim
 1
                                          ORDER
 2

 3           The Court has read and considered the Stipulation to Withdraw Claim by
 4   Scott G. McConaughey and Carina M. McConaughey, Trustees of the Scott G.
 5   McConaughey and Carina M. McConaughey Revocable Trust dated April 24, 2001,
 6   and Plaintiff, United States of America, by and through their respective counsel
 7   (collectively, the “Parties”). For the reasons stated in the Stipulation and for good
 8   cause shown, IT IS HEREBY ORDERED as follows:
 9           1.   The Stipulation is approved.
10           2.   Claimants Verified Claim filed May 25, 2018 (Document 10) in the
11   above-captioned case is hereby deemed withdrawn.
12           3.   Claimants are hereby deemed dismissed from the above-captioned
13
     case.
14
             IT IS SO ORDERED.
15
     DATED: September 3, 2019.
16

17

18                                                 UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28

                                               3
                                                          Stipulation and Order To Withdraw Claim
